
	
		II
		111th CONGRESS
		1st Session
		S. 2236
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  bags for toys.
	
	
		1.Extension of duty suspension
			 on certain bags for toys
			(a)In
			 generalHeading 9902.01.78 of the Harmonized Tariff Schedule of
			 the United States (relating to certain bags for toys) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
